 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 487 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Hensarling, Mr. Burgess, Mr. Frost, Mr. Lampson, Mr. Bell, Mr. Stenholm, Ms. Jackson-Lee of Texas, Mr. Gonzalez, Mr. Hinojosa, Ms. Granger, Mr. Sandlin, Mr. Sam Johnson of Texas, Mr. Sessions, Mr. Ortiz, Mr. Doggett, Mr. Rodriguez, Mr. Neugebauer, Mr. Edwards, Mr. Barton of Texas, Mr. Hall, and Mr. Reyes) submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Recognizing Dallas/Fort Worth International Airport on the occasion of its 30th anniversary. 
 
Whereas Dallas/Fort Worth International Airport (hereinafter referred to as DFW) is located halfway between the cities of Dallas and Fort Worth, Texas; 
Whereas when DFW opened 30 years ago, the airport was greeted with global enthusiasm from international leaders, the aviation community, and Dallas and Fort Worth civic leaders and citizens; 
Whereas 30 years ago, only 8 airlines served DFW, but today more than 30 airlines serve the airport, including 3 of the original airlines: American Airlines, Delta Airlines, and Continental Airlines; 
Whereas DFW has been the home to many important aviation “firsts” for the United States, including being the first airport to host the supersonic Concorde, being the first airport to host a visit by a NASA Space Shuttle, and being the first airport with the ability to land 4 aircraft at the same time; and 
Whereas DFW is the world’s third busiest airport, offering nearly 2,000 flights per day, providing service to 57,000,000 passengers per year, and providing nonstop service to 136 domestic and 32 international destinations worldwide: Now, therefore, be it 
 
That Congress recognizes Dallas/Fort Worth International Airport on the occasion of its 30th anniversary. 
 
